Citation Nr: 1602855	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  10-01 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disability, described as degenerative disc disease (DDD), claimed as low back pain.

2.  Entitlement to service connection for a left leg and knee disability, described as left leg and knee pain, claimed as secondary to a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to July 1981.

These matters came to the Board of Veterans' Appeals (Board) from October 2008 and December 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in January 2013; the transcript is of record.

These matters were remanded in February 2013.  


FINDINGS OF FACT

1.  The evidence of record is against a finding that a low back disability was manifested during service or within a year of separation from service, or is otherwise related to the Veteran's active service.

2.  The evidence of record is against a finding that a left leg/left knee disability was manifested during service or within a year of separation from service, or is otherwise related to the Veteran's active service, and is not otherwise caused by or aggravated by a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a left knee/leg disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Veteran was sent letters in May and September 2008 that provided information as to what evidence was required to substantiate the claims, the division of responsibilities between VA and a claimant in developing an appeal, and the type of information and evidence needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished with regard to the back and left knee/leg service connection claims, to include substantial compliance with the Board Remands.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran was afforded a VA examination in May 2013 and an etiological opinion was proffered.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file contains the Veteran's service treatment records, identified post-service treatment records, records from the Social Security Administration (SSA), and lay statements and testimony from the Veteran.  No additional evidence has been identified by the Veteran with regard to these disabilities.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488,  495-97 (1998) (overruled on other grounds).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran seeks service connection for disabilities of the back and left knee/leg.  He asserts that his left low extremity disability is due to or aggravated by his low back disability.  While on active duty, the Veteran served as a law enforcement specialist.  DD Form 214; see T. at 3.  The Veteran specifically asserts that he injured his back in a 1978 incident in which he was apprehending a suspect in the line of duty.  T. at 4.  He asserts that when he was wrestling the suspect to the ground, he fell on the pavement at which time he felt pain in his back and left leg.  T. at 5-6.  

Service treatment records are negative for any complaints or treatment related to the back and left knee/leg.  On a February 1980 Report of Medical History, the Veteran checked the 'No' boxes for 'recurrent back pain' and '"trick" or locked knee.'  

An October 1980 service treatment record does reflect an assessment of back strain; however, his complaints were related to the right shoulder blade and upper back.  An April 1981 Report of Medical Examination conducted for separation purposes reflects that his 'spine, other musculoskeletal' and 'lower extremities' were clinically evaluated as normal.  On an April 1981 Report of Medical History completed by the Veteran for separation purposes, he checked the 'No' boxes for 'recurrent back pain' and '"trick" or locked knee.'  

A January 1986 treatment record reflects the Veteran's report that he injured his left knee many years ago playing football and it frequently has a dull ache in it and has never been acute since the original injury.  On examination, there was some slight laxity of the ligaments of the left knee and some tenderness and mild crepitations.  

A May 1990 treatment record reflects the Veteran's complaints of a knot in both sides of his back. 

In September 2003 the Veteran was evaluated for a left knee problem, which may have begun in 1969, as a result of a football injury.  He was more recently injured in July 2003; at that time his knee gave out and he fell through a motor home door.  He denied any back pain.  

A November 2003 treatment record reflects the Veteran's report that he has experienced knee pain on and off since approximately 1969, and that he was intermittently worn a brace since then.  He reported that in August 2003 his left knee gave out and he fell.  He reported experiencing knee pain and paresthesias of the left lower leg.  The assessment was possible left L4 radiculopathy.

A July 2005 treatment record reflects a three-year history of left leg pain, which began after camping.  The examiner's impression was L4-S1 stenosis and L4-5 left disc herniation with inferior migration.

Correspondence dated in February 2013 from the Veteran's spouse reflects that she recalls that in 1978 the Veteran injured his back while making an arrest.  He used ice or a heating pad to treat the condition.  She recalls that in the 1980s he sought treatment for his back.

In May 2013, the Veteran underwent a VA examination.  He reported that his back problems began during service when making an arrest and described the incident in which he fell on the pavement onto his back.  He did not seek treatment but asserted that he went on light duty.  With regard to the left knee, he was not sure how long it had been bothering him.  He reported falling down some stairs 8 to 9 years prior.  Upon examination, the examiner diagnosed lumbar degenerative disc disease and spondylosis with painful, limited range of motion, and left knee chondromalacia patella without evidence of instability.  

The examiner stated that based on the lack of documentation regarding any low back symptoms in the 1980s and 1990s in spite of multiple doctor visits for sinusitis and some neck pain after service, and in spite of a claim being filed in 1981 with the VA for other conditions (further evidence that any low back condition, if it existed, was low priority for the Veteran), it was less likely as not that the Veteran's current back disability is related to any incident of military service.  The examiner noted that the Veteran's statements, the statement from a colleague who served with him, and the statement of his spouse did not alter this opinion, as those statements were offered chronologically after the time period in which the injuries occurred.  The examiner stated that it is expected that if the Veteran had significant problems with his back, he would have complained about it when he was complaining about other conditions.  The examiner stated that a left knee opinion is not necessary as the low back is negative but biomechanically body parts "lower" on the kinectic chain (knee) are generally not impacted by problems with body parts "higher up" the kinetic chain (low back).  His left knee is not due to or aggravated by the low back.  

Such findings and opinions by the May 2013 VA examiner results in a finding that the Veteran's current lumbar spine disability did not manifest in service.  

The Board finds that the May 2013 VA examiner's opinion is the most probative of record as the opinion was based on a review of the evidence and a clear rationale is provided in support of the conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Based on the examiner's opinion, the Board cannot reach a finding that the Veteran has a current low back disability that is related to service.  There is no contrary opinion of record.  

The Board also finds that the evidence of record does not support that the Veteran has a left knee/leg disability that manifested in service, or that any such condition is due to or aggravated by a service-connected disability.  

As detailed above, service treatment records are negative for any complaints or treatment related to the left knee/leg, and his post-service reports to medical examiners related to the knee/leg were that he had suffered an injury many years prior to service, and suffered from problems following service.  Although the Veteran testified that when he fell on his back in the 1978 incident he also recalled injuring his knee, his other statements offered to medical providers, including the May 2013 VA examiner, do not support this contention.  Rather, he has identified pre-service and post-service injuries (i.e. football, fall through door), not an injury sustained in service.  He complained of knee problems as early as 1986 but voiced no relationship to any in-service injury.  Thus, it was not necessary for the VA examiner to address the Veteran's assertions on a direct basis, and there is no support for a finding of direct service connection.

While the Board has given consideration to the lay evidence from the Veteran, a fellow soldier, and the Veteran's spouse, they do not have the requisite medical expertise to find that his current low back condition and left knee/ leg disabilities are due to service or due to or aggravated by a service-connected disability.  Their opinions in this regard are not competent, given the complexity of the medical questions involved.  With regard to the contentions that the Veteran experienced back problems during service, to include following the 1978 incident, while such incident may have occurred, such assertions lay in direct contradiction to the Veteran's denial of any back problems on February 1980 and April 1981 Reports of Medical History.  Moreover, as detailed by the May 2013 VA examiner, the Veteran sought treatment for multiple conditions shortly following separation from service and claimed service connection for unrelated conditions, but did not voice any complaints related to the back or left leg/knee due to in-service injuries.  Rather, the Veteran filed a claim of service connection in 2008, thus over 27 years after separation from service.  In any event, in light of the lay contentions of the Veteran, a fellow solider, and the Veteran's spouse, and post-service diagnoses and treatment, an opinion was sought based on a review of the entire medical record which was negative.  The medical evidence and opinion outweighs the lay contentions of the Veteran and other individuals.  

The Board notes that arthritis is a chronic disease subject to special presumptive provisions under 38 C.F.R. § 3.307, 3.309.  However, such was not manifested within the first post-service year and thus such provisions are inapplicable here.  As a chronic disease under 38 C.F.R. § 3.309(a), credible evidence of continuity of symptomatology could enable a grant of service connection even in the absence of favorable nexus evidence.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, the evidence weighs against a finding of continuity of symptomatology and an award of service connection solely on this basis is not appropriate here. 

In conclusion, the most probative evidence is against a link between current lumbar spine and left knee/leg disabilities, and a disease or injury in service, or a service-connected disability.  As the preponderance of the evidence is against the claims, reasonable doubt does not arise, and the claims are denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a low back disability, described as degenerative disc disease (DDD), claimed as low back pain, is denied.

Entitlement to service connection for a left leg and knee disability, described as left leg and knee pain, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


